UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 1, 2012 Con-way Inc. (Exact name of registrant as specified in its charter) Delaware 1-5046 94-1444798 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2211 Old Earhart Road, Ann Arbor, Michigan (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: (734) 994-6600 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02Results of Operations and Financial Condition. On May 1, 2012, Con-way Inc. issued a press release announcing its financial results for the quarter ended March 31, 2012.A copy of the press release is furnished as Exhibit 99.1 to this Form 8-K.Exhibit 99.1 contains certain financial measures that are considered “non-GAAP financial measures” as defined in Securities and Exchange Commission rules.Exhibit 99.1 also contains the reconciliation of these non-GAAP financial measures to their most directly comparable financial measures calculated and presented in accordance with accounting principles generally accepted in the United States. The information in Item 2.02 of this Form 8-K and the exhibit attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, nor shall it be incorporated by reference into any filing under the Securities Act of 1933. ITEM 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release, dated May 1, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Con-way Inc. Date:May 1, 2012By:/s/ Stephen L. Bruffett Stephen L. Bruffett Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release, dated May 1, 2012
